Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Nowozin Duelli
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 10-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowozin (US 2017/0262768) in view of Duelli (US 10,999,524).
As to claim 1, Nowozin discloses an image processing method, comprising: 
   	obtaining multiple original images which are collected by a Time of Flight (TOF) sensor in the same exposure process, wherein phase parameter values corresponding to same pixel points in the multiple original images are different (para. 0028); and   
  	performing optimization processing on the multiple original images by means of a neural network to obtain depth maps corresponding to the multiple original images, wherein the processing comprises at least one convolution processing and at least one nonlinear function mapping processing (para. 0078, 0082).
	Nowozin is silent on multiple original images which are collected by a Time of Flight (TOF) sensor in the same exposure process and have a signal-noise rate lower than a first numerical value.
	Duelli teaches the above claim limitations ((col. 15, lines 21-30, col. 17, lines 35-37, lines 62-63, e.g., reduced exposure and reduced energy level).
	It would have been obvious to one of ordinary skill in the art to replace the multiple original images in Nowozin with the multiple original images having the same reduced exposure and a signal-noise rate lower than a first numerical value as taught by Duelli since doing this would amount to a simple substitution of one known element for another in order to obtain predictable results.
	As to claims 2, the combination of Nowozin and Duelli discloses the method according to claim 1, wherein performing optimization processing on the multiple original images by means of the neural network to obtain depth maps corresponding to the multiple original images comprises: performing optimization processing on the multiple original images by means of the neural network (Nowozin, para. 0078, 0082; Duelli, col. 10, lines 51-52), and outputting multiple optimized images of the multiple original images, wherein the signal-noise rate of the optimized image is higher than that of the original image (Nowozin, para. 0078, 0082; Duelli, col. 15, lines 62-66, col. 16, lines 56-65), and performing post-processing on the multiple optimized images to obtain the depth maps corresponding to the multiple original images (Nowozin, para. 0078, 0082; Duelli, col. 15, line 62 – col. 16, line 19).
	As to claims 3, the combination of Nowozin and Duelli discloses the method according to claim 1, wherein performing optimization processing on the multiple original images by means of the neural network to obtain depth maps corresponding to the multiple original images comprises: performing optimization processing on the multiple original images by means of the neural network, and outputting the depth maps corresponding to the multiple original images (Nowozin, para. 0078, 0082; Duelli, col. 10, lines 51-52).
	As to claims 4, the combination of Nowozin and Duelli discloses the method according to claim 1, wherein performing optimization processing on the multiple original images by means of the neural network to obtain depth maps corresponding to the multiple original images comprises: inputting the multiple original images into the neural network for optimization processing, to obtain the depth maps corresponding to the multiple original images (Nowozin, para. 0078, 0082; Duelli, col. 10, lines 51-52).
	As to claims 5, the combination of Nowozin and Duelli discloses the method according to claim 1, further comprising: performing preprocessing on the multiple original images to obtain the multiple preprocessed original images, the preprocessing comprising at least one of the following operations: image calibration, image correction, linear processing between any two original images, or nonlinear processing between any two original images (Nowozin, para. 0035, 0054, 0055; Duelli, col. 10, lines 27-63, col. 17, lines 1-14); and performing optimization processing on the multiple original images by means of the neural network to obtain depth maps corresponding to the multiple original images comprises: inputting the multiple preprocessed original images into the neural network for optimization processing, to obtain the depth maps corresponding to the multiple original images (Nowozin, para. 0078, 0082; Duelli, col. 10, lines 51-52).
As to claims 10-14, 19, these claims recite features similar to features recited in claims 1-5.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 6-9, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art discloses the combination of features required by claims 6, 9, 15, 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668